Title: To Alexander Hamilton from Marquis de Fleury, [10 April 1781]
From: Fleury, Marquis de
To: Hamilton, Alexander



[Newport, Rhode Island, April 10, 1781]
Dr. hamilton.

I will not Let Gibs Return, without a friendly word for you; I have very Little time Left, but enough to inquire after your happiness.
Are you come back from albany, with your sweet-heart; are you already, out of the general’s familly? or what Capacity do you serve? What are you doing? What are you thinking? Let me know every thing, which may be interesting to you; you know it is so to me.
We are making preparations, to Leave at Last; our inchanted iland; I do not know if it will be by sea or Land. The first is desirable but dangerous; the Last safe, but ineffectual, at Least for a Long while.
I pity much our virginia friends. They want Constance and patriotics virtues which I believe, are scarce in those southern countrys.
Farewell my dear friend. Present my best Respects to your amiable Lady, & Receive the assurance of my friendship. adieu
Fleury.
10 April 1781. Newport.

